DETAILED ACTION
This communication is in response to the application filed 8/25/21 in which claims 1-20 were presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 8/25/21 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an idea of itself without significantly more. The claims recite reformatting a rule expressing various conditions (e.g., make, model, year, condition, mileage, etc.) concerning an automobile loan into a spreadsheet row and column structure. 

This judicial exception is not integrated into a practical application because claims 1-3, 6, and 7, only recite one additional element – using a processor (or in the case of the remaining independent claim sets, using a processor, memory, or instructions recorded on a non-transitory computer readable medium) to perform the steps. The processor in each step is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of identifying, splitting, generating, receiving steps) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Claims 4 and 5 (and similarly, claims 11, 12, and 18) do not integrate the judicial exception into a practical application because they merely add insignificant extra-solution activity to the judicial exception, i.e., claim 4 adds receiving the rule initially an encrypted payload from a third-party system and claim 5 adds that the encrypted payload includes certain additional information. Accordingly, the additional elements of claims 1-7 (and similarly, claims 8-20) do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Thus, claims 1-20 are directed to an abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a processor (or other generic computer system elements) to perform the loan condition sorting algorithm 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 6, 8, 9, 13, 15, 16, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bluttman, Ken, Using the Excel IF Function: Testing on One Condition, published Mar, 22, 2019 (available at https://www.dummies.com/article/technology/software/microsoft-products/excel/using-the-excel-if-function-testing-on-one-condition-259894/).
Regarding claim 8, Bluttman discloses [a] system of transforming rules into a common format, the system comprising: 

identify a test, an outcome variable, and an outcome value in a first rule, wherein the first rule indicates that the outcome value is dependent on satisfaction of the test; (see page 2 (When a product’s inventory level is the same or less than the reorder level, it is time to order more of the product)
transform the first rule into a normalization grid by: 
splitting the test into a test variable, a first comparison operator, and first comparison value; (see page 2 (the Excel formula in cell F8 is =IF(D8<=E8, “ORDER”, “”))
generating a first column comprising the test variable and the first comparison operator in a header row; (see page 2 (column for the Status is based on the outcome of the IF statement that includes a variable and comparison operator))
generating a first row corresponding to the first rule, the first row comprising the first comparison value in the first column corresponding to the test variable and the first comparison operator; and (see page 2 (the comparison value is in cell E8, the test variable is D8 and the comparison operator is less than or equal to) (Official notice is taken of the fact that the comparison value can be the value in any cell of the spreadsheet, including a cell in a second row))
generating a second column comprising the outcome variable in the header row, wherein the first row comprise the outcome value in the second column corresponding to the outcome variable, (see page 2 (the output of the IF statement is in the cell F8))

generate the first output including the first outcome value in response to the data satisfying the test based on the test variable, first comparison operator, and first comparison value in the normalization grid (the outcome of the test is generated in cell F8)).
Claims 1 and 15 are method and CRM claims corresponding to claim 8 and are similarly rejected.

Regarding claim 9, Bluttman discloses the invention of claim 8 as discussed above. Bluttman further discloses wherein the processor is further configured to: 
add a second row to the normalization grid corresponding to a second rule; (see page 2 (second row for Flying X guitars))
evaluate the data according to a defined sequence of the first rule and the second rule; and (see page 2 (the STATUS of the Flying X product is output in the second row, in cell F9))
generate a second output in response to the first rule or the second rule being satisfied by the test value and the variable identifier (see page 2 (output is ORDER)).
Claims 2 and 16 are method and CRM claims corresponding to claim 9 and are similarly rejected.

Regarding claim 13, Bluttman discloses the invention of claim 8 as discussed above. Bluttman further discloses wherein the first rule is associated with a first entity, and the 
Claims 6 and 19 are method and CRM claims corresponding to claim 13 and are similarly rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 3, 7, 10, 14, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bluttman as applied to claims 1, 8, and 15 above, and further in view of Cheusheva, “Excel IF function: nested IF formulas with multiple conditions, IFERROR, IFNA and more,” Apr. 27, 2017 (available at https://web.archive.org/web/20170420035147/https://www.ablebits.com/office-addins-blog/2014/12/03/excel-if-function-iferrror-ifna/).
Regarding claim 10, Bluttman discloses the invention of claim 8 as discussed above. Bluttman teaches determining the output of an IF logical expression by applying a comparison operator to a value in a cell and comparing that value to comparison value in another cell. Yet, Bluttman does not expressly disclose wherein the first rule further comprises a second comparison operator and a second comparison value, the normalization grid further comprises a third column associated with the test variable and the second comparison operator, and the first row further comprises the second comparison value in the third column. However, Cheusheva (“Excel IF function: nested IF formulas with multiple conditions, IFERROR, IFNA and more”) teaches multiple conditions applied to values in different columns. See pages 1-2. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bluttman to have additional values used to determine the output of multiple conditions. Doing so would enable more complex condition expressions to be evaluated.


Regarding claim 14, Bluttman discloses the invention of claim 13 as discussed above. Bluttman does not expressly disclose wherein the first output includes additional outcome values based on the data satisfying one or more additional tests of the additional rules, and wherein determining that the data satisfies the test of the first rule and the one or more additional tests of the additional rules in parallel. However, Cheusheva (“Excel IF function: nested IF formulas with multiple conditions, IFERROR, IFNA and more”) teaches applying Excel rules in nested fashion such that an output of a nested IF statement is used as input to another IF statement and applying multiple conditions, e.g., the value in two columns must simultaneously satisfy a condition. See pages 1-2. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bluttman to include multiple conditions, at least because doing so would enable applying rules that are only satisfied when both of two or more conditions are met. 
Claims 7 and 20 are method and CRM claims corresponding to claim 14 and are similarly rejected.

s 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bluttman as applied to claims 1, 8, and 15 above, and further in view of Spotanski (US 2014/0304170 A1; published Oct. 9, 2014).
Regarding claim 11, Bluttman discloses the invention of claim 8 as discussed above. Bluttman does not expressly disclose wherein the first rule is received in an encrypted payload from a third- party system. However, Spotanski teaches receiving an encrypted payload comprising application data associated with a credit application. See Abstract. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bluttman to receive the conditional expression in an encrypted payload, at least because doing so would protect private information from inadvertent disclosure.
Claims 4 and 18 are method and CRM claims corresponding to claim 11 and are similarly rejected.

Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Bluttman as applied to claims 4 and 11 above, and further in view of Cheusheva, Using IF function in Excel: formula examples for numbers, text, dates, blank cells, Apr. 27, 2017 (available at https://web.archive.org/web/20170420035257/https://www.ablebits.com/office-addins-blog/2014/11/26/if-function-excel/).
Regarding claim 12, Bluttman discloses the invention of claim 11 as discussed above. Bluttman does not expressly disclose wherein the encrypted payload indicates a date and time to start implementing the first rule. However, Cheusheva (“Using IF function in Excel: formula examples for numbers, text, dates, blank cells”) further teaches applying Excel formulas based on dates. See pages 6-7. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bluttman to apply the rules based on a date comparison, at least because doing so would enable time-limited implementation of rules. 
Claim 5 is a method claim corresponding to claim 12 and is similarly rejected.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHID K KHAN whose telephone number is (571)270-0419. The examiner can normally be reached M-F, 9-5 est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on (571)272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 





/SHAHID K KHAN/Examiner, Art Unit 2178